Name: Regulation (ECSC, EEC, Euratom) No 559/73 of the Council of 26 February 1973 amending Council Regulation (EEC, Euratom, ECSC) No 260/68 of the Council laying down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: social protection;  taxation;  EU institutions and European civil service
 Date Published: nan

 28.2.1973 EN Official Journal of the European Communities L 55/4 REGULATION (ECSC, EEC, EURATOM) NO 559/73 OF THE COUNCIL of 26 February 1973 amending Council Regulation (EEC, Euratom, ECSC) No 260/68 of the Council laying down the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities; Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof; Having regard to the proposal from the Commission; Whereas, in the light of a recent judgment of the Court of Justice of the European Communities and certain urgent social requirements, it seems desirable to amend a provision of Council Regulation (EEC, Euratom, ECSC) No 260/68 (1) of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities, as last amended by Regulation (Euratom, ECSC, EEC) No 2531/72 (2); HAS ADOPTED THIS REGULATION: Article 1 Council Regulation (EEC, Euratom, ECSC) No 260/68 of 29 February 1968 shall be amended as follows: The words household allowance shall be substituted for head of household allowance in Article 3 (3) (a) first indent. Article 2 This Regulation shall into enter force on the day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 July 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1973. For the Council The President E. GLINNE (1) OJ No L 56, 4. 3. 1968, p. 8. (2) OJ No L 272, 5. 12. 1972, p. 6.